IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0592-10


ROBERT JACKSON CRIDER,  Appellant

v.


THE STATE OF TEXAS, Appellee




ORDER TO DETERMINE REPRESENTATION
COLLIN COUNTY



 This order was delivered per curiam.

O R D E R

 Appellant was convicted of driving while intoxicated in cause number 005-84506-08 
in the County Court at Law Number 5 of Collin County.  Appellant was sentenced to
confinement for 90 days, probated for one year,  and an $800 fine.  The court of appeals
affirmed the judgment of the trial court Crider v. State, No. 05-09-00926-CR  (Tex. App. --
Dallas, delivered April 25, 2010).  Appellant filed a pro se petition for discretionary review
which was granted by this Court on September 15, 2010.  Appellant is entitled to
representation before this Court at this time.  See Article 1.051(a)(d)(2), V.A.C.C.P.  It
appears that Appellant is without representation in this court.  Accordingly, the trial court is
ordered to determine if Appellant is currently represented by counsel, and if so, to inform this
court who represents Appellant.  If Appellant is not currently represented by counsel and
desires counsel, the trial court must first determine whether Appellant is indigent.  If the trial
court finds Appellant is indigent, that court shall appoint an attorney to represent Appellant
before this court in regard to PDR No. PD-0592-10 in accord with the provisions of Articles
1.051 and 26.04, V.A.C.C.P.  Any hearing conducted pursuant to this order shall be held
within 30 days of the date of this order.  The trial court's order appointing counsel, any
findings of fact, affidavits, or transcription of the court reporter's notes and any other
supplementation of the record shall be returned to this court within 45 days of the date of this
order.
IT IS SO ORDERED THIS THE 15th DAY OF SEPTEMBER, 2010
DO NOT PUBLISH